Title: The Foreign Affairs Committee to the Commissioners, 30 April 1778
From: 
To: First Joint Commission at Paris,Adams, John


     
      No. 6 Copy
      Gentlemen
      York Town Apr. 30. 1778
     
     By the Gazettes which accompany this letter you will see that the Enemy are entering upon a plan which must shortly perplex us much, unless we receive dispatches from you to enlighten us as to your Situation and Transactions of which we have had no information since the latter end of May. As we have heard of the loss of Capt. Johnston and Capt. Wickes and know that John Folgier was robbed, we cannot charge our present want of letters to negligence in you; but we think you should not rest satisfied without sending triplicates of your dispatches.
     The commercial Committee will transmit to you the contract which they have entered into with the agent of the House of Ro—derigue Hortales &Co. The heads of which contract happening to be at hand are inclosed.
     We have read a letter written by a friend (Govr. Johnston) dated House of Commons Feb. 13 th. in which we are told that “you had concluded a Treaty with France and Spain which was on the Water towards us.” Imagine how solicitous we are to know the truth of this before we receive any proposals from Britain in consequence of the scheme in Ld. Norths speech and the two Draughts of Bills now sent to you.
     The state of our foreign connection is a subject now before Congress; and, dubious as we are about your transactions some resolutions will probably be formed to be transmitted to you by a special conveyance shortly, when a general account of our Affairs will also be sent. We have little uneasiness about the Strengths of our enemy. Our currency must be supported in due credit; after which we may bid defiance to Britain and all her German hirelings. We wish every advice and Assistance from You for the support of such Credit. I am with great Regard Gentlemen your humble Servant
     
      James Lovell
     
    